DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are finally rejected under 35 U.S.C. 103 as being unpatentable over CN203059445, hereinafter CN’445.
CN’445 discloses, food processor, comprising: a container having a base 3-4 and a sidewall extending upwardly from the base to a rim, the container defining an interior space (inside the container); a lid 1 removably attachable to the container to enclose the interior space, the lid having an upper portion and a lover portion combining to form a housing& the lower portion facing toward the interior space when the lid is attached to the container, a plurality of gears (221-222, 231) coupled on the upper portion of the lid, 
	CN’445 may not disclose the specific transmission system, i.e. number of gears, the different rotational speed of the drive shafts or the mating interlock connection (claims 10 and 20). However, these limitations would have been obvious modifications by one skilled in the art once the basic apparatus was known as in CN’445 especially since the applicant has not disclosed that the particular transmission or speed and the mating interlock connection solves any stated problem or is for any particular purpose (see paragraph [0025] of the applicant publication stating that different interlocking features may be provided to lock the lid against rotational movement with respect to the container). Also in paragraphs [0037]-[0039] applicant states that the gear size and designed in different fashion to change the speed and that “diameters, and teeth may be varied differently to achieve the same or different desired results, but in either case the rotational speed produced at the drive post is preferably different based on the input at the first handle mount as compared with that produced at the second handle mount. In a most preferred version, the difference is preferably 2:1, so that one crank handle input produces a drive shaft rotational speed that is twice as great as the rotational speed produced at the other crank handle input. Most preferably, the difference is at least 2:1”. Additionally, note that both references are manually activated (the end user can adjust the speed of rotation based on the material being processed. Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify device of CN’44 as stated above based on the material being processed and desired end result and since these changes do not appear to provide any unexpected result.
Response to Arguments
5.	Applicant's arguments filed 2/8/21 have been fully considered but they are not persuasive.
Applicant's argument with respect to the Chen reference has been considered but is moot since rejection no longer relied on. 
With respect to the applicant's argument starting at the bottom of page 7 regarding CN’445, the examiner would like to point out that CN’445 clearly states that “According to the invention, through cooperation of a plurality of gears. multi-stage double-dove control is realized in the two shaft holes by the rocking handle, the stirring speed can be selected according to needs, the structure is more optimized and simple, 
In response to applicant's argument on page 8 that that gears must be positioned between the gear coupler and the drive shaft in each case, the examiner would like to point out that it is well settled that features not claimed may not be relied upon in support of patentability. In re Self, 671 F.2d 1344, 213 USPQ 1 (CCPA 1982). In this case, all that is claimed is the engagement between gears and shafts, not the specific positioning of gears and shafts.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423.  The examiner can normally be reached on M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FAYE FRANCIS/Primary Examiner, Art Unit 3725